Citation Nr: 1726728	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  08-30 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel 



INTRODUCTION

The Veteran had active service in the United States Marine Corps from May 1968 to March 1970, including combat service in the Republic of Vietnam, and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.

2.  It is reasonably shown that the Veteran's service-connected PTSD alone precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a grant of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.16 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The Veteran's PTSD is currently assigned an initial 50 percent disability rating.  He asserts that his PTSD is more severe than the currently assigned rating and warrants at least as 70 percent rating.  He also maintains that he is unemployable due solely to his PTSD.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The Board finds that the Veteran's symptoms have been stable throughout the appeal.  Therefore, staged ratings are not appropriate

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2016).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

A 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In addition, in Bankhead v. Shulkin, No. 15-2404 (Vet. App., May 19, 2017), the Court indicated that the Board must consider the severity, frequency, and duration of the signs and symptoms of a mental disorder when determining the appropriate rating.  Further, the Court held that the presence of suicidal ideation alone might cause occupational and social impairment with deficiencies in most areas.  Id.  

An additional factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV).  A GAF score of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  

After a review of the evidence of record, the Board finds that the Veteran's PTSD has been productive occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Throughout the appeal period, the Veteran's PTSD is manifested by symptoms such as suicidal ideation, exaggerated startle response, isolative behavior, irritability, near continuous depression affecting his ability to function independently, social impairment (e.g., difficulty being around crowds), disturbances of motivation and mood, illogical, obscure, or irrelevant speech, and impaired judgment.  

The Veteran asserts that his PTSD affected his academic performance. The Board agrees.  It took the Veteran nearly 20 years to obtain his college degree because of his hypervigilance and exaggerated startled response.  For example, the Veteran was asked to leave school during his first semester of college after he got out of the service because he was a distraction to other students because he would jump under desks whenever he heard a class bell.  See April 2014 Medical Treatment Record at 1; see also September 2007 Statement at 7.  The Board therefore finds that this degree of hypervigilance has adversely affected the Veteran's academic performance to the point that he was asked to leave school, in addition to the fact that it took 20 years to earn his degree.  The Veteran's private physician attributed the 20-year period to get his degree directly to his PTSD.  See April 2014 Medical Treatment Record at 1.

Regarding the Veteran's work history, despite having a college degree, the Veteran has experienced significant deficiencies in this area due to his PTSD.  The Veteran's private physician reports that the Veteran has been unable to maintain a job since returning from Vietnam.  He attributes this in part due to his irritability and preference to isolate himself to avoid interaction.  The Veteran managed to be employed at times, but was never able to maintain employment.  For example, the Veteran was allowed to work from home due to his isolative tendencies and difficulty working with others, but was then let go when he got a new supervisor who would not allow for such an arrangement.  When the Veteran was no longer afforded special accommodations, he was terminated.  Id. at 3. The Board thus finds that the Veteran has experienced deficiency in his work due to his PTSD symptoms. 

The Veteran has had deficiency managing family relationships since returning from the military, as evidenced by him being divorced three times since leaving service.  He was most recently divorced in 2015, and at least one of his former spouses attribute their separation due to fears of the Veteran's behavior.  See April 2014 Medical Treatment Record at 2; see also December 2015 VA Examination at 3.  

In terms of the areas of judgment, thinking and mood, the December 2015 examiner noted that the Veteran experiences negative alterations in his mood, as he has persistent negative thoughts a beliefs of himself and the world, as evidenced by statements such as, "no one can be trusted," and "my whole nervous system is permanently ruined."  In terms of thinking, the examiner noted that the Veteran exhibits obscure, illogical and irrelevant speech. This symptom supports a finding of a deficiency in the area of thinking, but is also a symptom directly contemplated by the 70 percent criteria.  

Another symptom that the Veteran has exhibited that is contemplated by the 70 percent criteria is suicidal ideation.  The Veteran responded in the affirmative when asked whether he has ever attempted suicide during his October 2010 examination.  He stated that in 1972 he rode his motorcycle at 120 miles per hour with no hands in an attempt to kill himself.  The Veteran denies having any recent or current suicidal ideation.  However, in his December 2015 VA examination, the Veteran reported that in October 2014 a police officer believed the Veteran to be suicidal, but the Veteran cannot recall the details of the event.  The Board finds that the Veteran also exhibits impaired impulse control, as evidenced by his June 2015 arrest for domestic violence, which the Veteran reports was due to fighting.  See December 2015 VA Examination at 3 and 5.   

Moreover, in November 2008, the Veteran's private physician assigned the Veteran an Axis V GAF score of 40.  As noted earlier, a GAF score of 40 is indicative of major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.

Based on the above, the Board finds that the Veteran's disability picture most closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Thus, the Veteran's PTSD warrants a rating of 70 throughout the appeal period.

The Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 70 percent, as they are not of such a severity or frequency to result in total occupational and social impairment.  The evidence did not show gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  As the Veteran has not demonstrated total occupational and social impairment, nor does the record demonstrate symptomatology reflective of a 100 percent rating, a rating of 100 percent for PTSD is not warranted. 

II. TDIU

On the Veteran's application for TDIU received in June 2013, he asserts that his PTSD prevents him from securing or following a substantially gainful occupation.  When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

As this Board increases the Veteran's disability rating for PTSD to 70 percent, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a) for the entire period on appeal.  On the Veteran's June 2013 TDIU application, he reports that he last worked full-time as a construction engineer in December 2000.  He also indicated that he has a college degree.  

In April 2014, the Veteran's private physician reported that he considers the Veteran to be unable to maintain employment.  See April 2014 Medical Treatment Record at 3.  This opinion is largely based on the fact that the Veteran is extremely isolative, and has trouble working with others.  His last employer allowed him to work from home for a number of years, until he got a new supervisor who would not allow for such an arrangement.  The Veteran was then terminated.  Id. at 2.  

In a November 2008 treatment record, the Veteran's private physician opined that the Veteran's PTSD has seriously disrupted his vocational and social abilities.   The same physician also opined in October 2012 that the Veteran has not been able to keep the same job since separation from service, due to his symptoms of PTSD. 

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that given the Veteran's isolative behavior, and the collaborative nature of his sole profession of construction engineer, the evidence supports that the Veteran's service-connected PTSD alone prevents him from securing or following substantially gainful employment.  In sum, the Board finds that entitlement to a TDIU is warranted.


ORDER

An initial 70 percent rating for PTSD is granted throughout the appeal period, subject to the applicable laws and regulations governing the payment of monetary benefits.  

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted, subject to the applicable law and regulations governing the payment of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


